Citation Nr: 1813382	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthrosis of the right knee, claimed as secondary to service-connected bilateral pes planus with tendonitis of left talonavicular articulation, residual of status post avulsion fracture of dorsal talus and navicular.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected bilateral pes planus with tendonitis of left talonavicular articulation, residual of status post avulsion fracture of dorsal talus and navicular.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to December 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for right knee and lumbar spine disabilities claimed to be secondary to service-connected bilateral pes planus.

Governing law provides that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  See 38 C.F.R. § 3.310.  The pertinent June 2011 VA examination report in this case does not adequately address the aggravation aspect of the claims, and is thus inadequate to inform final appellate review of the claims.  For both the right knee and the lumbar spine issues, the June 2011 VA medical opinion states that it is unlikely that either disability has been "CAUSED BY OR A RESULT OF SC Pes planus."  The presented rationales discuss that the claimed disabilities are unlikely to be "the result of," or to have been "cuased [sic] by," the service-connected pes planus.

This VA medical opinion evidence of record does not appear to be adequate with regard to addressing whether the right knee disability or lumbar spine disability may have been aggravated by the service-connected pes planus.  The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  By the Court's standard, it does not appear that the June 2011 VA examiner's discussion finding that the Veteran's right knee and lumbar spine disabilities are not the 'result' of or 'caused' by the service-connected pes planus disability adequately encompasses consideration of aggravation.  The VA medical opinion's conclusions do not contemplate aggravation more clearly than does the Court's disapproved example.

The Board notes that the Veteran's representative submitted a brief in December 2017 that in pertinent part stated: "we request a remand for a new examination...."  Under the circumstances, the Board finds that a remand for a new VA examination is necessary to obtain adequate opinions addressing the aggravation questions raised in connection with these issues.

The Board notes that the new examination and medical opinion concerning the right knee shall have the opportunity to specifically address pertinent evidence of record, such as the January 2011 private medical report that contains the remark: "He has flat feet and this does affect his knees."  The Veteran has further identified evidence he feels is important to his claims, including in his April 2014 substantive appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the issues currently on appeal (i.e. records pertaining to the feet, the knees, and the back / lumbar spine).

2.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of his right knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's right knee disability, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability has been caused by his service-connected bilateral pes planus?  In answering this question, please specifically discuss, as necessary, the January 2011 private medical report that contains the remark: "He has flat feet and this does affect his knees."  

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability has been aggravated (i.e. worsened in degree of severity) by his service-connected bilateral pes planus?  In answering this question, please specifically discuss, as necessary, the January 2011 private medical report that contains the remark: "He has flat feet and this does affect his knees."  

Please be sure to separately and specifically address the questions of causation and aggravation.

Please also discuss all other pertinent evidence, as necessary, including with consideration of the evidence to which the Veteran has directed attention in correspondence such as his April 2014 substantive appeal submission.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of his lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's lumbar spine disability, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability has been caused by his service-connected bilateral pes planus?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability has been aggravated (i.e. worsened in degree of severity) by his service-connected bilateral pes planus?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, please discuss all other pertinent evidence, as necessary, including with consideration of the evidence to which the Veteran has directed attention in correspondence such as his April 2014 substantive appeal submission.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If the claims on appeal remains denied to any extent, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


